Citation Nr: 0706432	
Decision Date: 03/06/07    Archive Date: 03/13/07	

DOCKET NO.  03-30 620	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a total abdominal 
hysterectomy and bilateral salpingo-oophorectomy.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas that denied the benefit sought on appeal.  The 
veteran, who had active service from September 1980 to 
September 2000, appealed that decision to the BVA, and the 
case was referred to the Board for appellate review.  


FINDINGS OF FACT

1.  Uterine fibroids were present during service.  

2.  The veteran's total abdominal hysterectomy and bilateral 
salpingo-oophorectomy was necessitated by uterine fibroids.


CONCLUSION OF LAW

A total abdominal hysterectomy and bilateral 
salpingo-oophorectomy was incurred during active service.  
38 U.S.C.A. §§ 1110, 1131, 1154, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before addressing the merits of the veteran's claim on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2006).  The notification obligation in 
this case was accomplished by way of letter from the RO to 
the veteran dated in December 2002 and March 2006.  

The RO also provided assistance to the veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The veteran and her representative have been kept appraised 
of the RO's actions in this case by way of the Statement of 
the Case and the Supplemental Statements of the Case, and 
been informed of the evidence considered, the pertinent laws 
and regulations and a rationale for the decision reached in 
denying the claim.  The veteran and her representative have 
not made the RO or the Board aware of any additional evidence 
that needs to be obtained in order to fairly decide this 
appeal, and have not argued that any error or deficiency in 
the accomplishment of the duty to notify and duty to assist 
has prejudiced her in the adjudication of her appeal.  
Therefore, the Board finds that duty to notify and duty to 
assist have been satisfied and will proceed to the merits of 
the veteran's appeal.  

The veteran contends that her total abdominal hysterectomy 
was necessitated by uterine fibroids that arose from 
treatment she received with Tamoxifen for her service-
connected breast cancer.  Applicable law provides that 
service connection will be granted if it is shown that the 
veteran suffers from a disability resulting from an injury 
suffered or disease contracted in the line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty, in active military, naval, or 
air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
If there is no showing of a resulting chronic condition 
during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any disease diagnosed after discharge, 
when all evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  Generally, to prove service 
connection, the record must contain:  (1) Medical evidence of 
a current disability, (2) medical evidence or in certain 
circumstances, lay testimony, of an inservice incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus or a relationship between a current disability and 
the inservice disease or injury.  Pond v. West, 12 Vet. App. 
341 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).

While the veteran has contended that her uterine fibroids 
arose as a result of treatment she received for her service-
connected breast cancer, specifically treatment with 
Tamoxifen, the medical evidence does not support this 
contention.  For example, in an April 2005 addendum to a 
March 2003 VA examination, the examiner stated it was his 
opinion that treatment with Tamoxifen was not likely the 
cause of uterine enlargement.  The physician did indicate 
that he had found one article that stated that Tamoxifen in 
post menopausal women may cause uterine fibroids, but noted 
that the veteran was pre-menopausal at the time of the 
diagnosis.  The physician concluded that he believed that one 
was resorting to speculation if one was trying to blame 
Tamoxifen for uterine fibroid growth in this particular 
individual.  

Nevertheless, the Board believes that there is a basis for 
granting service connection in this case.  The Board's review 
of the evidence discloses that there is evidence that serves 
to demonstrate that the veteran's uterine fibroids were 
present in service and since the uterine fibroids 
necessitated the total abdominal hysterectomy, service 
connection is warranted.

There is no evidence in the veteran's service medical records 
that uterine fibroids were present in service.  For example, 
a pelvic sonogram performed in January 2000 when the veteran 
was seen for pelvic pain showed a conclusion of an 
essentially normal ultrasound of the pelvis.  In February 
2001, less than five months following separation from 
service, a VA examination diagnosed the veteran as having 
asymptomatic uterine fibroids.  A private sonogram of the 
pelvis performed in June 2001 disclosed the presence of at 
least three fibroids, the largest measuring 5 centimeters in 
maximum diameter.  And while the veteran's uterine fibroids 
were first shown and diagnosed following the veteran's 
separation from service, in an August 2004 VA examination, 
which included a review of all pertinent records contained in 
veteran's claims file, the examiner stated that the fibroids 
were likely present while the veteran was in service.  

The Board believes that the presence of uterine fibroids so 
shortly following the veteran's separation from service, 
coupled with the opinion of the VA physician that those 
fibroids were present in service, provides the basis for 
granting service connection for the veteran's total abdominal 
hysterectomy since the hysterectomy was performed due to the 
uterine fibroids.  Therefore, resolving any reasonable doubt 
in the veteran's favor, the Board concludes that service 
connection for a total abdominal hysterectomy and bilateral 
salpingo-oophorectomy is established.


ORDER

Service connection for a total abdominal hysterectomy and 
bilateral salpingo-oophorectomy is granted.  



	                        
____________________________________________
	VITO A. CLEMENTI
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


